Opinion issued March 25, 2010











In The
Court of Appeals
For The
First District of Texas




NO. 01-05-01190-CV




BROWN & BROWN OF TEXAS, INC. F/K/A POE & BROWN OF TEXAS,
INC. AND TRANSCONTINENTAL INSURANCE COMPANY, Appellants

V.

OMNI METALS, INC., Appellee




On Appeal from the 61st District Court
Harris County, Texas
Trial Court Cause No. 1996-36058A




DISSENTING OPINION ON REHEARING

          While I vote to grant both motions for rehearing, I do not agree with the relief
granted by the Court.  I, therefore, respectfully dissent from the Court’s judgment for
the reasons set out in my December 17, 2009 dissenting opinion on motion for en
banc reconsideration.
 
 
                                                             Sam Nuchia
                                                             Justice
Panel consists of Justices Keyes, Higley, and Nuchia.